Citation Nr: 1100986	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  09-08 586	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION

The appellant served on active duty from September 1956 to 
September 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on appeal.  
The appellant submitted a Notice of Disagreement with this 
determination in May 2008 and timely perfected his appeal in 
March 2009.

In September 2010, the appellant presented sworn testimony during 
a Board video conference hearing, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the appellant's claims file.

The appellant submitted additional medical evidence in support of 
his claim in September 2010.  The appellant specifically waived 
agency of original jurisdiction consideration of this newly 
submitted evidence.  See 38 C.F.R. § 20.1304 (2010).


FINDING OF FACT

The preponderance of the evidence supports a finding that the 
appellant currently suffers from bilateral tinnitus that is the 
result of a disease or injury in active duty service.


CONCLUSION OF LAW

Bilateral tinnitus was incurred in or aggravated by the 
appellant's military service.  38 U.S.C.A. §§ 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; not every item of 
evidence has the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the VCAA or other law should be undertaken.  
However, given the results favorable to the appellant, further 
development under the VCAA or other law would not result in a 
more favorable result or be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from bilateral 
tinnitus as a result of acoustic trauma sustained in active duty 
service.  Specifically, the appellant claims that his duties as 
an aircraft repairman exposed him to significant acoustic trauma, 
causing his current disability.

Governing Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b) (2010).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) a causal connection between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden 
v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Tinnitus has been variously defined.  It is "a sensation of noise 
(as a ringing or roaring) that is caused by a bodily condition 
(as wax in the ear or a perforated tympanic membrane").  See 
Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in 
the ears, such as ringing, buzzing, roaring, or clicking.  See YT 
v. Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing 
noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 
(1995).  "Tinnitus can be caused by a number of conditions, 
including injuries, acute diseases, and drug reactions [but] 
disablement from tinnitus does not depend on its origin."  See 59 
Fed. Reg. 17,297 (April 12, 1994).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2) (2010).  In this regard, the 
Court has emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is within 
its province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding of 
service incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr, supra; Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009)

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  However, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  See 38 
C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).





Analysis

In September 2007, the VA audiological examination report noted 
that the appellant suffered from recurrent tinnitus.  See VA 
Audiological Examination Report, September 15, 2007.  
Accordingly, element (1) under Hickson, current disability, has 
been met.  See Hickson, supra.

Review of the appellant's service records reveals that his 
military occupational specialty (MOS) was aircraft repairman.  
Though there are no complaints of tinnitus during the appellant's 
time in active duty service, his MOS is clearly consistent with 
his complaints of acoustic trauma in service.  Furthermore, the 
Board finds that the appellant is both competent and credible to 
report on the fact that he was exposed to loud noises during his 
active duty and that he suffered from tinnitus since that time.  
See Davidson, supra; Buchanan, supra; Jandreau, supra.  
Therefore, the Board concedes that the appellant was exposed to 
acoustic trauma while on active duty.  Thus, Hickson element (2), 
in-service disease or injury, has been satisfied.  See Hickson, 
supra.

With respect to crucial Hickson element (3), nexus, the appellant 
was afforded a VA audiological examination in September 2007.  At 
the time, the VA examiner noted that the onset of the appellant's 
bilateral tinnitus was in 2006.  Based on this reported date of 
onset as well as the lack of complaints of tinnitus upon 
discharge, the VA examiner concluded that it was not likely that 
the appellant's bilateral tinnitus was the result of acoustic 
trauma in service.  See VA Audiological Examination Report, 
September 15, 2007.

During his September 2010 Board video conference hearing, the 
appellant clarified that he misunderstood the VA examiner's 
question in 2007.  He reported that he was provided a diagnosis 
of bilateral tinnitus in 2006, but that he had suffered from 
bilateral tinnitus since his time in service.  See Board Hearing 
Transcript, p. 5.  

The Board notes that in Charles v. Principi, 16 Vet. App. 370, 
374-375 (2002), the Court specifically held that tinnitus is a 
condition which is capable of lay observation.  See also 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
Furthermore, the Board finds the appellant's claim [regarding his 
having problems with tinnitus since before his separation from 
active duty] to be competent and credible evidence of continuity 
of symptomatology because the presence of this disorder is not a 
determination "medical in nature" and is therefore capable of lay 
observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.

In addition to the appellant's lay testimony, he has submitted 
two private medical opinions in support of his claim.  In 
February 2009, the appellant's private physician, K.J.D., M.D., 
stated that after a thorough ear, nose and throat examination, it 
was determined that the appellant's tinnitus was due to noise-
induced trauma in service.  See Private Treatment Record, K.J.D., 
M.D., February 13, 2009.  The Board notes that whether a 
physician provides a basis for his or her medical opinion goes to 
the weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Since Dr. K.J.D. did not provide any reasons and bases 
for this opinion, the Board does not find this particular 
statement to be persuasive.

In September 2010, the appellant submitted a second statement 
from Dr. K.J.D., which stated that the appellant's exposure to 
aircraft noise while on the flight line caused acoustic trauma to 
his inner ear, resulting in hearing loss and tinnitus.  This 
conclusion was based on the fact that after his discharge from 
service, the appellant was not exposed to any further acoustic 
trauma.  See Private Treatment Record, K.J.D, M.D., September 29, 
2010.  

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans v. 
West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  In this case, the Board finds the lay testimony 
and September 2010 private medical statement to be the most 
probative evidence.  The appellant clarified that he 
misunderstood the question from the September 2007 VA examiner 
regarding the onset of his tinnitus and he has provided credible 
private medical evidence that he has not been exposed to acoustic 
trauma since his discharge from service.

Therefore, with granting the appellant the benefit of any doubt 
in this matter, the Board concludes that service connection for 
tinnitus is warranted because the record contains medical 
evidence of a current disability, evidence of the in-service 
incurrence of an injury, and evidence of a nexus between the in-
service injury and the current disabilities.  See 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010); 
Hickson, supra.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


